Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Title Objection Withdrawal
Applicant’s amendment of the title of the invention is acknowledged. Thus, the objection to title is withdrawn.
	 
Drawings Objection
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “the second opening is larger than the first opening” in Claim 7 must be shown or the feature(s) canceled from the claim(s). FIG. 8B shows the second opening (OP2) is SMALLER than the first opening (OP1). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4 and 8-10 rejected under 35 U.S.C. 103 as being unpatentable over Hsu (U.S. Patent Pub. No. 2003/0227047), in view of Teng (U.S. Patent No. 5,043,778), in view of Wang (U.S. Patent Pub. No. 2013/0105898).
	Regarding Claim 1
	FIG. 2 of Hsu discloses a semiconductor device, comprising: a substrate (200) having a first surface and a second surface, wherein the first surface and the second surface are opposite to each other; 5a gate electrode (208) formed above the first surface and having a first opening; a poly-silicon layer (204) formed above the first 
Hsu fails to disclose “a well formed in the substrate, wherein the substrate and the well have a first conductivity type and a second conductivity type respectively; an oxidation layer formed in the well”; “a shared source/drain electrode formed near the first surface in the oxidation layer” and “the shared source/drain electrode has the first conductivity type”.
	FIG. 4 of Teng discloses a similar semiconductor device, comprising: a substrate (10); 5a well (14) formed in the substrate, wherein the substrate and the well have a first conductivity type (p) and a second conductivity type (n) respectively; an oxidation layer (35) formed in the well; and 10a source/drain electrode (36) formed near the first surface in the oxidation layer, the source/drain electrode has the first conductivity type (FIG. 7). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Hsu as taught by Teng. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of enhancing device speed (Col. 5, Lines 38-45 of Teng).
Hsu as modified by Teng fails to disclose the source/drain electrode formed near the first surface in the oxidation layer is “shared source/drain electrode”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Hsu as taught by Wang. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of improving device performance (Para. 2 of Wang).
	The recitation “the capacitance effective area and the effective capacitance value are increased by increasing the area of the poly-silicon layer and using the shared source/drain electrode to provide high compensation capacitance value” is only a statement of the inherent properties of the device. Hsu as modified by Teng and Wang discloses an identical or substantially identical structure. When the structure recited in the prior art is substantially identical to that of the claimed invention, then the claimed properties or functions are presumed to be inherent. Or where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.

	Regarding Claim 2
	FIG. 7 of Teng discloses the first conductivity type is P-type and the second conductivity type is N-type.
		
	Regarding Claim 4

	
	Regarding Claim 8
	FIG. 7 of Teng discloses the substrate having the first conductivity type and the shared source/drain electrode both comprise dopants of the first conductivity type.

	Regarding Claim 9
	FIG. 7 of Teng discloses a concentration of the dopants of the first conductivity type (P+) in the shared source/drain electrode is higher than that (p) 10in the substrate.

	Regarding Claim 10
	FIG. 7 of Teng discloses the well (14) having the second conductivity type (n) comprises dopants of the second conductivity type.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Hsu, Teng and Wang, in view of Shimizu (U.S. Patent Pub. No. 2006/0226499) of record.
	Regarding Claim 3
	Hsu as modified by Teng and Wang discloses Claim 2. 
Hsu as modified by Teng and Wang fails to disclose “a guard ring surrounding the well is formed in the substrate”.

	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Hsu, as taught by Shimizu. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of ensuring adequate ESD tolerance (Para. 24 of Shimizu).	

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Oh and Utsunomiya, in view of Lee (U.S. Patent Pub. No. 2003/0214864).
	Regarding Claim 7
	Hsu as modified by Teng and Wang discloses Claim 1, wherein the poly-silicon layer has a second opening under the first opening. 
Hsu as modified by Teng and Wang fails to disclose “the second opening is larger than the first opening”.
	FIG. 5 of Lee discloses a similar semiconductor device, comprising: a poly-silicon [0029] layer (106) formed above the first surface and under the gate electrode (116), wherein the second opening is larger than the first opening. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Hsu, as taught by Lee. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of improving performance during data erasing (Para. 22 of Lee).	

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Hsu, Teng and Wang, in view of Sung (U.S. Patent Pub. No. 2001/0028577).
	Regarding Claim 7
	Hsu as modified by Teng and Wang discloses Claim 1, wherein the poly-silicon layer has a second opening under the first opening. 
Hsu as modified by Teng and Wang fails to disclose “the second opening is larger than the first opening”.
	FIG. 1 of Sung discloses a similar semiconductor device, comprising: a poly-silicon layer (10-11) formed above the first surface and under the gate electrode (12-13), wherein the poly-silicon layer has a second opening under the first opening and the second opening is larger than the first opening. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Hsu, as taught by Sung. The ordinary artisan would have been motivated to modify Hsu in the above manner for the purpose of increasing storage density (Para. 4 of Sung).	

Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892